Citation Nr: 1434600	
Decision Date: 08/04/14    Archive Date: 08/08/14

DOCKET NO.  09-23 129	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	Wisconsin Department of Veterans Affairs


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1976 to April 1986, and from March 1988 to October 1991.  He served in the Southwest Asia theatre of operations during the Persian Gulf War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the RO.

In April 2011 and June 2012, the Board remanded this matter for additional development, to include obtaining a VA examination and addendum opinion.

In August 2013 and December 2013, the Board obtained a medical opinion and addendum from a specialist with the Veterans Health Administration (VHA).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Despite the multiple opinions of record and requests for more detailed explanation, the Board is not yet satisfied with the rationale provided for why the Veteran's current right knee disability is not related to service.  Therefore, the Board finds that a new opinion is necessary.  Further, as it has now been over three years since the Veteran's last physical examination or his right knee in June 2011, he should be afforded a new VA examination so that an examiner may offer a fully informed opinion.

On remand, the Veteran should be asked to identify sources of ongoing treatment for the right knee, if any, and any identified records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and ask him to identify any providers, VA or private, who have treated him for his right knee disability.  If any private treatment is reported, after securing the necessary release, the RO/AMC should request records from any facility identified.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA knee examination with an examiner other than the one who conducted the June 2011 VA examination.  

a. Following a review of the claims file and examination of the Veteran, to include all indicated testing, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any current right knee disability is related to service. 

The examiner should provide a complete rationale for all opinions provider.  The examiner should not simply restate the findings of previous VA or VHA examiners.

b. If it is determined that the current right knee disability is not related to service, the examiner should specifically explain:

1) Why the current disability is not related to the complaints in service in November 1980 of right knee pain while playing basketball, with pain present on weight bearing and palpation and medial collateral and lateral collateral ligament laxity; and

2) Why any current right knee findings, to include minimal degenerative joint disease (October 2007 x-ray) or minimal calcifications insertion at the quadriceps tendon and patellar ligament (June 2011 x-ray), are not simply a delayed result of the in-service right knee laxity or pre-existing genu valgum?

3.  After the development requested above has been completed to the extent possible, the AOJ should again review the record.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



